                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                        DOCKET NO: 1:20-CV-00038-MOC-WCM



  SECURITIES AND EXCHANGE COMMISSION,

                         Plaintiff,

                         v.
                                                                  CONSENT JUDGMENT
  MARK NICHOLAS PYATT, and

  WINSTON REED INVESTMENTS L.L.C.,

                         Defendants, and

  DANIEL GREGORY RANDOLPH,

                          Relief Defendant.


  FINAL JUDGMENT AS TO DEFENDANT WINSTON REED INVESTMENTS LLC

       The Securities and Exchange Commission having filed a Complaint and Defendant

Winston Redd Investments LLC having entered a general appearance; consented to the Court’s

jurisdiction over Defendant and the subject matter of this action; consented to entry of this Final

Judgment; waived findings of fact and conclusions of law; and waived any right to appeal from

this Final Judgment:

                                                 I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of



                                                 1

     Case 1:20-cv-00038-MOC-WCM Document 32 Filed 11/20/20 Page 1 of 5
interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).


                                                 II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to obtain money or property by means of any untrue statement of a material fact

                or any omission of a material fact necessary in order to make the statements




                                                  2

      Case 1:20-cv-00038-MOC-WCM Document 32 Filed 11/20/20 Page 2 of 5
               made, in light of the circumstances under which they were made, not misleading;

               or

       (c)     to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).


                                                  III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is liable for disgorgement of $255,850.00, jointly and severally with defendant Mark Nicholas

Pyatt, representing profits gained as a result of the conduct alleged in the Complaint.

Defendant’s disgorgement liability shall be deemed satisfied by entry of an anticipated order of

restitution of $255,850.00 entered against Mr. Pyatt in United States v. Mark Nicholas Pyatt

a/k/a Daniel G. Randolph, Crim. No. 1:20-cr-0016-MOC-WCM (W.D. N.C.).


                                                  IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant gives up

all right, title, and interest in all assets held in brokerage or bank accounts, including those assets

frozen pursuant to this Court’s Order granting a preliminary injunction and assets freeze [Doc.

No. # 18]; that such assets shall be remitted to the Clerk of the U.S. District Court for the District

of Colorado; and that such assets shall be available to be used to satisfy the order of restitution



                                                   3

      Case 1:20-cv-00038-MOC-WCM Document 32 Filed 11/20/20 Page 3 of 5
entered in United States v. Mark Nicholas Pyatt a/k/a Daniel G. Randolph, Crim. No. 1:20-cr-

0016-MOC-WCM (W.D. N.C.). Those assets include, without limitation a bank account opened

in the name of Winston Reed Investments LLC with First Internationa Bank and Trust ending

with the number xxxxx4657.

       Any person or institution holding any assets of Winston Reed Investments LLC shall

remit all proceeds from those assets to the Clerk of the U. S. District Court for the Western

District of North Carolina. Checks shall be made payable to the Clerk of the U. S. District Court

and mailed to:

       Clerk of the Court
       Western District of North Carolina
       100 Otis Street, Room 309
       Asheville, NC 28801

       The following information shall be included on each check”

       Name of Defendant: Winston Reed Investments LLC
       Court Number: 1:20-cr-0016-MOC-WCM

                                                 V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that within 5 days after

being served with a copy of this Final Judgment, First Interstate Bank & Trsut shall transfer the

entire balance of the following bank account, held in the name of Winston Reed Investments

LLC with account number ending in 4657, which were frozen pursuant to an Order of this Court,

to the Clerk of the U. S. District Court for the Western District of North Carolina so such assets

shall be available to be used to satisfy the order of restitution entered in United States v. Mark

Nicholas Pyatt a/k/a Daniel G. Randolph, Crim. No. 1:20-CR-0016-MOC-WCM (W.D. N.C.).




                                                  4

      Case 1:20-cv-00038-MOC-WCM Document 32 Filed 11/20/20 Page 4 of 5
                                                VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.


                                                VII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                               VIII.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

       SO ORDERED.

Dated this 6th day of November, 2020.




                                               Signed: November 20, 2020




                                                 5

     Case 1:20-cv-00038-MOC-WCM Document 32 Filed 11/20/20 Page 5 of 5
